Citation Nr: 1512118	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  14-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus.

2.  Entitlement to service connection for an eye disability, including as due to service-connected diabetes mellitus.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In July 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The record evidence shows that hypertension is not attributable to service, nor is it caused or aggravated by service-connected diabetes mellitus.  

2.  The record evidence shows that an eye disability is not attributable to service, nor is it caused or aggravated by service-connected diabetes mellitus.  

3.  The record evidence shows that the Veteran is not precluded from securing or following a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, including as due to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for an eye disability, including as due to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Standard June 2009 and January 2010 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service records have been obtained.  Post-service VA and private treatment records have also been obtained.  In August 2014, the Veteran was asked to identify all VA and non-VA treatment records who have treated him for hypertension and/or an eye disability, and whose records are not already included among the evidence of record.  The Veteran responded in September 2014 with records from a private physician who treats him for diabetes mellitus and stated that there are no other relevant treatment records which are not currently associated with the evidence.  

The Veteran was provided VA medical examinations in May 2009, July 2009, and May 2013.  The Veteran also was provided VA medical examinations in October 2014 pursuant to the Board's July 2014 remand.  The examinations are sufficient evidence for deciding the claims.  Taken as a whole, the reports are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection also may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection also may be granted on a presumptive basis.  Certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  While certain diseases may be presumed to be service connected for Veterans exposed to certain herbicide agents, which is presumed to have occurred for the Veteran due to his Vietnam service, hypertension is excluded from the disease list.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) at Note 3 (2014) (ischemic heart disease does not include hypertension).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which includes hypertension.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Hypertension

The Veteran was diagnosed with hypertension in 2007.  His service treatment records do not show any diagnoses of hypertension, nor are there any elevated blood pressure readings.  His December 1965 separation examination shows a blood pressure reading of 120/80.  

Post-service treatment records from 1982 to 2002 show no evidence of hypertension or elevated blood pressure readings.  

Hypertension was noted on a June 2009 VA diabetes mellitus examination.  The examiner noted that in the absence of diabetic renal disease, it could not be said that hypertension was caused or aggravated by diabetes mellitus.

The Veteran was afforded a VA hypertension examination in July 2009.  The claims folder was not made available to the examiner; however, the examiner did conduct a diagnostic interview and a physical evaluation of the Veteran.   She concluded that hypertension was not related to the Veteran's diabetes mellitus, as there was no evidence of microalbinuria.  

A November 2009 letter from a private physician noted that hypertension is a known complication of diabetes, and recommended that the Veteran be evaluated to rule out whether his high blood pressure is related to his diabetes mellitus.  The physician did not provide an opinion as to the medical probabilities that the Veteran's hypertension is related to service, or caused or aggravated by his diabetes mellitus.  

A May 2013 diabetes mellitus examination did not list hypertension as a complication of diabetes.

The Veteran was afforded another VA hypertension examination in October 2014.  The examiner noted that the onset of hypertension was in 2007; thus, there was no causative relationship between the Veteran's service and his development of hypertension.  As to the theory that the Veteran's hypertension is secondary to his diabetes mellitus, the examiner explained that in the absence of microalbinuria, there was no evidence of diabetic nephropathy; without diabetic nephropathy, it cannot be said that hypertension is a complication of diabetes.  She further noted that the Veteran's hypertension was under excellent control by medication; thus, it was not permanently aggravated by his service-connected diabetes.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension on a direct basis, a secondary basis, or based on aggravation.  See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The Board finds that the October 2014 VA examination is highly probative as it considered all of the relevant evidence of record and included a thorough rationale for the opinions provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  The evidence does not show that hypertension manifested to a compensable degree within one year of the Veteran's separation from service.  Instead, the evidence shows that it manifested many years after service.  Thus, service connection for hypertension is also not warranted on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Further, the evidence does not show a continuity of symptomatology, such as high blood pressure readings, since service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To the extent that the Veteran asserts that his hypertension is related to his active duty service or was caused or aggravated by his service-connected diabetes mellitus, the matter of the determination of the origin of hypertension, where the credible evidence first demonstrates such disorder many years after service, is more suited to the realm of medical, rather than lay, expertise.  The precise determination of etiology is too complex for a layperson to proffer a competent opinion, as is the question of whether hypertension has been aggravated beyond its natural course.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  See Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent etiological evidence or evidence of aggravation. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Eye Disability

The Veteran has been diagnosed with refractive error, glaucoma, and cataracts.  He asserts that his eye disability is the result of active service, or, alternatively, that it is the result of his service-connected diabetes mellitus.

His service treatment records are negative for any reports of eye disorders or decreased visual acuity.  A December 1982 separation examination was negative for such complaints.

Post-service medical records dating from 1982 to 2002 are silent for any eye disorders.  

On a May 2009 diabetes mellitus examination, the examiner noted that the Veteran had decreased visual acuity, which was attributed to refractive error.  The examiner found no evidence of diabetic retinopathy.

The Veteran was afforded a VA eye examination in July 2009.  The examiner diagnosed refractive error, bilateral senile cataracts, and glaucoma suspect.  He concluded that the Veteran's decreased visual acuity was due to refractive error, and that cataracts were not caused by the Veteran's diabetes mellitus.  The examiner did not provide a rationale for his findings.  

An August 2009 VA clinical evaluation contained findings that are essentially identical to the July 2009 VA examination. 

A letter from a private physician, Dr. N.O., dated in November 2009, noted that the Veteran has "fluctuating visual acuity and glaucoma," which were known to be associated with diabetes.  Dr. O. recommended that the Veteran be evaluated for "conditions that are more probable than not service connected due to his diabetic condition."

A May 2013 diabetes mellitus examination did not include any eye disabilities or visual disturbances among the complications of diabetes.  

An October 2014 VA examination diagnosed senile cataracts, refractive error, hypertensive retinopathy, and open angle glaucoma.  The examiner found that none of these eye disabilities are related to a service-connected condition, including diabetes mellitus.  She found no evidence of diabetic retinopathy.  Hypertensive retinopathy was related to hypertension, which in turn has been found to be unrelated to the Veteran's diabetes.  The Veteran's cataracts are the expected results of lens changes due to aging.  The examiner noted that a 2004 study had found an association between open angle glaucoma and diabetes; however, she noted that the reliability of that study was "suspect," and that newer, longitudinal studies had "failed to find an association between diabetes and the incident open angle glaucoma."  On that basis, she found that the Veteran's glaucoma is less likely than not related to his diabetes mellitus.  She concluded by noting that refractive error is also not related to diabetes mellitus.    

The Board again finds that the October 2014 VA examination is highly probative as it considered all of the relevant evidence of record and included a thorough rationale for the opinions provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Accordingly, the Board finds that service connection for an eye disability is not warranted on a direct basis, a secondary basis, or based on aggravation.  See Schoolman, 12 Vet. App. at 310-11 (1999); Evans, 12 Vet. App. at 31 (1998); Winsett, 11 Vet. App. at 424-25 (1998).  Refractive error is not a disease or injury for which service connection may be granted.  38 C.F.R. § 3.303(c).  No other diagnosed eye disorders manifested during the Veteran's service.  Instead, the evidence shows that they manifested many years after service.  There is no competent evidence linking the Veteran's eye disability directly to his active service.  All of the VA examiners and clinicians who have evaluated the Veteran found that he does not have any eye disability which is related to his diabetes mellitus.  Although Dr. O. hinted in her November 2009 letter that there may be an association between the Veteran's glaucoma and decreased visual acuity and his diabetes, such general statements regarding etiology do not have enough probative value to suggest a specific link between the Veteran's service-connected diabetes mellitus and his eye disability, especially in the absence of any supporting evidence.  In addition, the October 2014 VA examiner indicated that newer research does not support a link between glaucoma and diabetes.  

To the extent that the Veteran asserts that his eye disability is related to his active duty service, or was caused or aggravated by his service-connected diabetes mellitus, the matter of the determination of the origin of eye disabilities, where the credible evidence first demonstrates such disorders many years after service, is more suited to the realm of medical, rather than lay, expertise.  The precise determination of etiology is too complex for a layperson to proffer a competent opinion, as is the question of whether an eye disability has been aggravated beyond its natural course.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  See Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent etiological evidence or evidence of aggravation.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.  

TDIU

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R.      § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Service connection currently is in effect for diabetes mellitus, rated as 20 percent disabling, peripheral neuropathy of each extremity, with each extremity rated as 10 percent disabling, and for erectile dysfunction, rated as zero percent disabling (noncompensable).  His combined service-connected disability rating is 50 percent.  Thus, he has not met the minimum schedular requirement for a TDIU.  See 38 C.F.R. § 4.16(a).  The question that remains is whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Here, the record does not show that Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The Veteran, who has a high school education, was employed with the U.S. Postal Service from 1973 until January 2004.  In a June 2010 statement, he asserted that he retired from the Postal Service because of his service connected disabilities.  A February 2010 statement from the Postal Service, however, indicates that the Veteran took "regular voluntary retirement," and did not retire as a result of disability.  He is not receiving disability benefits from the Social Security Administration.  

According to a May 2013 diabetes mellitus examination, the Veteran's diabetes mellitus with erectile dysfunction is treated with oral hypoglycemic agents, restricted diet and insulin.  Restriction of activities is not required.  The examiner found that the Veteran's diabetes does not impact his ability to work.  

A September 2013 VA examination showed that the Veteran's peripheral neuropathy is manifested by constant pain and numbness in the hands and feet.  The Veteran indicated that he was no longer able to walk long distances.  The pain and numbness was characterized as "moderate" by the examiner.  The examiner found that the Veteran's peripheral neuropathy does not impact his ability to work.  

While the Veteran contends that he had to retire from the Postal Service because of his service-connected disabilities and that he has been unable to work since then, the February 2010 statement from the Postal Service and the 2013 VA examination report outweigh the Veteran's unsubstantiated lay statements.  The examiners provided similar opinions, after a comprehensive physical examination and a review of the evidence of record, stating that the Veteran's service-connected disabilities do not impact the Veteran's ability to work.  As a result, the Board finds that the functional impairment caused by the Veteran's service-connected disabilities does not result in his inability to secure a substantially gainful occupation.  In view of this finding, referral to the Director of Compensation and Pension Service is not warranted for extraschedular consideration for a TDIU.  38 C.F.R. § 4.16(b).  In summary, the Board finds that a TDIU is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  See Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus, is denied.

Entitlement to service connection for an eye disability, including as due to service-connected diabetes mellitus, is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


